DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 12-18 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 12 and 21 all recite “Q(m, 3d)”
In addition, the term 3d from claims 3, 12 and 21 is unclear whether it means “3 dimensional” or “3 times d”. For the purpose of examination, the term 3d has been interpreted as “3 dimensional”. 
The term “advanced matching” in claims 4, 6, 7, 13, 15-16, 22, 24-25 are a relative term which renders the claim indefinite. The term “advanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 4-9 are rejected for dependency of claim 3. 
Dependent claims 13-18 are rejected for dependency of claim 12. 
Dependent claims 22-27 are rejected for dependency of claim 22. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Claims 19-27 recites "computer-readable storage medium." The broadest reasonable interpretation of a claim drawn to "computer-readable storage See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "computer-readable storage medium" recited in claims 19-27 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory computer-readable storage medium” (emphasis added).


Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding claim 1 
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A method for evaluating a matching degree based on artificial intelligence, wherein the method comprises: respectively obtaining word expressions of words in a query and word expressions of words in a title; respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word expressions;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could obtain or gather word expressions of words in a query and context based word expression of words in the query in the title of the word expression using observation and evaluation method. 
“generating matching features according to obtained information; determining a matching degree score between the query and the title according to the matching features”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate in his/her mind a matching feature from the gathered information and make a determination of matching score between the query and the title according to the matching features as capable of perform in his/her mind. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 2
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the …is structured to aggregate data relating to the relationship of the user with the third party by: receiving user data regarding the user; generating a search plan based on the user data;”


Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
	The limitation “accessing one or more external computing devices using one or more application programming interfaces; downloading the located data” recites the well-understood, routine, and conventional activity of data gathering. See MPEP § 2106.05(g).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 

Regarding claim 10
Step 1:  The claim recites a computer device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“respectively obtaining word expressions of words in a query and word expressions of words in a title; respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word expressions;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could obtain or gather word expressions of words in a query and context based word expression of words in the query in the title of the word expression using observation and evaluation method. 
“generating matching features according to obtained information; determining a matching degree score between the query and the title according to the matching features”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate in his/her mind a matching feature from the 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements the following operation”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 11
Step 1:  The claim recites a computer device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“determining a number of interactions between the user and the third party over a predefined time period; calculating an interaction frequency score for the third party based on the number of interactions; determining whether the interaction frequency score exceeds a threshold value; and in response to a determination that the interaction frequency score exceeds the threshold value, determining that the relationship of the user with the third party has the characteristic.”
This limitation under its broadest reasonable interpretation a human could make observation for each of the impact score corresponding to interaction frequency and calculate based on a number of interactions between user and the corresponding third party using observation and make a determination whether the frequency score exceeds a threshold value or not by observation process.  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an “computer device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 19
Step 1:  The claim recites a computer-readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“respectively obtaining word expressions of words in a query and word expressions of words in a title; respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word expressions;  30generating matching features according to obtained information; determining a matching degree score between the query and the title according to the matching features.”
This limitation under its broadest reasonable interpretation a human could make observation for each of the impact score corresponding to interaction frequency and calculate based on a number of interactions between user and the corresponding third party using observation and make a determination whether the frequency score exceeds a threshold value or not by observation process.  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements the following operation”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 20
Step 1:  The claim recites a computer-readable storage medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“determining a number of interactions between the user and the third party over a predefined time period; calculating an interaction frequency score for the third party based on the number of interactions; determining whether the interaction frequency score exceeds a threshold value; and in response to a determination that the interaction frequency score exceeds the threshold value, determining that the relationship of the user with the third party has the characteristic.”

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-readable storage medium”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14-22 and 27-35 of copending Application No. 16/008559 (“reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A claim chart comparing the two claim sets is given below.

Instant Application

Reference Application
“16/008559”
1. A method for evaluating a matching degree based on artificial intelligence, wherein the method comprises: respectively obtaining word expressions of words in a query and word expressions of words in a title; respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word expressions; generating matching 

th word in the query, i is a positive integer, and 1≤j ≤n;
respectively embedding words in the title to form a low-dimensional vector, thereby obtaining a sequence Te=[tl, ..., tj,..., tn]; wherein n represents the number of words included in the title, tj represents the low-dimensional vector of the jth word in the title, j is a positive integer, and 1≤j ≤m.
h valid word in the information domain, wherein j is a positive integer and 1≤j ≤n.



4. The method according to claim 3, wherein the generating matching features corresponding to each information domain according to obtained information comprises: generating local matching features corresponding to the each information domain according to obtained information; generating advanced matching features corresponding to the each information domain according to the local matching features.

5. The method according to claim 4, wherein the generating local matching 40features corresponding to the each information domain according to obtained information comprises: in each information domain, according to the context-based word expressions of valid words and respectively in different matching degree calculating manners, calculating matching degree between one of valid words in the query and one of valid words in the information domain, to obtain a 3D tensor (m, n, t) corresponding to the information domain; wherein t represents a t-dimensional vector, t matching degrees are respectively calculated with respect to each group of valid words Q[i] and T[j], the t matching degrees constitute a t-dimensional vector, Q[i] represents valid words in the query, and T[j] represents valid words in the information domain; each value (i, j, k) in the tensor represents the kth matching degree corresponding to Q[i] and T[j], and1 1≤k ≤t.
6. The method according to claim 5, wherein the generating advanced matching features 



k' ≤n.
8. The method according to claim 7, wherein the determining a (m, k') sequence expression in a manner of pooling as per row with respect to each (m, n) matrix comprises: selecting k' largest values from n values in each row of (m, n), and ranking in a descending order, wherein k' ≤ n.
9. The method according to claim 7, wherein the expression at the last position is a 2f-long vector, and f represents an expression dimension; the determining the matching degree score according to the expression at 
44




and  27respectively embedding words in the title to form a low-dimensional vector, thereby obtaining a sequence Te=[tl, ..., tj,..., tn]; wherein n represents the number of words included in the title, tj represents the low-dimensional vector of the jth word in the title, j is a positive integer, and 1≤j ≤n




	
17. The computer device according to claim 16, wherein the generating matching features corresponding to each information domain according to obtained information comprises: generating local matching features corresponding to the each information domain according to obtained information; generating advanced matching features corresponding to the each information domain according to the local matching features.


18. he computer device according to claim 17, wherein the generating local matching features corresponding to the each information domain according to obtained information comprises: in each information domain, according to the context-based word expressions of valid words and respectively in different matching degree calculating manners, calculating matching degree between one of valid words in the query and one of valid words in the information domain, to obtain a 3D tensor (m, n, t) corresponding to the information domain; wherein t represents a t-dimensional vector, t matching degrees are 46respectively calculated with respect to each group of valid words Q[i] and T[j], the t matching degrees constitute a t-dimensional vector, Q[i] represents valid words in the query, and T[j] represents valid words in the information domain; each value (i, j, k) in the tensor represents the kth matching degree corresponding to Q[i] and T[j], and'1≤k ≤t.
15. The computer device according to claim 14, wherein the generating advanced matching 



k' ≤n..
21. The computer device according to claim 20, wherein the determining a (m, k') sequence expression in a manner of pooling as per row with respect to each (m, n) matrix comprises: selecting k' largest values from n values in each row of (m, n), and ranking in a descending order, wherein k' ≤n.
18. The computer device according to claim 16, wherein the expression at the last position is a 2f-long vector, and f represents an expression dimension; the determining the matching degree score according to the 


A computer readable medium on which a computer program is stored, wherein the program, when executed by a processor, implements the following operation: respectively obtaining valid words in a query, and valid words in each information domain in at least two information domains in a to-be-queried document; respectively obtaining word expressions of valid words in the query and word expressions of valid words in each information domain in at least two information domains in the to-be-queried document; based on the word expressions, respectively obtaining context-based word expressions of valid words in the query and context-based word expressions of valid words in the each information domain; generating matching features corresponding to the each information 

and  27respectively embedding words in the title to form a low-dimensional vector, thereby obtaining a sequence Te=[tl, ..., tj,..., tn]; wherein n represents the number of words included in the title, tj represents the low-dimensional vector of the jth word in the title, j is a positive integer, and 1≤j ≤n
28. The computer readable medium according to claim 27, wherein the 50respectively obtaining word expressions of valid words in the query and word expressions of valid words in each information domain in at least two information domains in the to-be-queried document comprises: respectively embedding valid words in the query into a low-dimensional vector, thereby obtaining a sequence Qe = [q1, ..., qi, ..., qm]; wherein m represents the number of valid words included in the query, and qi represents the low-dimensional vector of the ith valid word in the query, wherein i is a positive integer and1≤j ≤m ; respectively embedding valid words in the each information domain into a low-dimensional vector to obtain a sequence Te=[tl, ..., tj,..., tn]; wherein n represents the number of valid words included 



30. The computer readable medium according to claim 29, wherein the generating matching features corresponding to each information domain according to obtained information comprises: generating local matching features corresponding to the each information domain according to obtained information; generating advanced matching features corresponding to the each information domain according to the local matching features.
23. The computer-readable storage medium according to claim 22, wherein the generating local matching features according to the obtained information comprises: according to context-based word expressions of respective words, calculating a matching degree of any two words in words in the query and words in the title respectively in different matching degree calculating manners, and obtaining a 3-


32. The computer readable medium according to claim 31, wherein the generating advanced matching features corresponding to the each information domain according to the local matching features comprises: in the each information domain, inputting the (m, n, t) into convolutional 52neural network CNN, and regarding obtained output (m, n, tl), ... (m, n, tw), as the advanced matching features corresponding to the information domain, 

33. The computer readable medium according to claim 32, wherein the determining a matching degree score between the query and the to-be-queried document according to the matching features corresponding to the each information domain comprises: in the each information domain, joining the corresponding (m, n, t) and the corresponding advanced matching features so as to obtain (m, n, t+tl+...+tw); in the each information domain, determining a (m, k') sequence expression in a manner of pooling as per row with respect to each (m, n) matrix, k' being a positive integer, to obtain (m, (t+tl+...+tw)*k'); joining (m, (t+tl+...+tw)*k') in at least two information domains to obtain (m, (t+tl+...+tw)*k'*p), wherein the p is the number of the information domains; inputting the (m, (t+tl+...+tw)*k'*p) into bi-directional RNN to obtain an expression at a final position of bi-directional RNN; 
k' ≤n.
34. The computer readable medium according to claim 33, wherein the determining a (m, k') sequence expression in a manner of pooling as per row with respect to each (m, n) matrix comprises: selecting k' largest values from n values in each row of (m, n), and ranking in a descending order, wherein k' ≤n.
27. The computer-readable storage medium according to claim 25, wherein the expression at the last position is a 2f-long vector, and f represents an expression dimension; the determining the matching degree score according to the expression at the last position comprises:  33inputting the 2f-long vector into a fully-connected network including a single hidden layer, and obtaining the output matching degree score.
35. The computer readable medium according to claim 33, wherein the expression at a final position is a 2f-long vector, f represents an expression dimension;  53the determining the matching degree score according to the expression at a final position comprises: inputting the 2f-long vector into a fully-connected network including a single hidden layer to obtain the output matching degree score.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Bi-Directional Attention Flow for Machine Compression”)
in view of Wu (US 2020/0042597 A1). 
Regarding Claim 1
Seo teaches a method for evaluating a matching degree based on artificial intelligence, (pg. 6 “We conjecture that word-level embedding is better at representing the semantics of each word as a whole, while char-level embedding can better handle out-of-vocab (OOV) or rare words. To evaluate bidirectional attention, we remove C2Q and Q2C attentions. For ablating C2Q attention, we replace the attended question vector U˜ with the average of the output vectors of the question’s contextual embedding layer (LSTM).”)
wherein the method comprises: respectively obtaining word expressions of words in a query and word expressions of words in a title; (pg. 3-4 “Query-to-context Attention. Query-to-context (Q2C) attention signifies which context words have the closest similarity to one of the query words and are hence critical for answering the query. We obtain the attention weights on the context words by b = softmax(maxcol(S)) ∈ R T, where the maximum function (maxcol) is performed across the column. Then the attended context vector… This vector indicates the weighted sum of the most important words in the context with respect to the query. h˜ is tiled T times across the column”)
respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word expressions; (pg. 3 “The inputs to the layer are contextual vector representations of the context H and the query U. The outputs of the layer are the query-aware vector representations of the context words, G, along with the contextual embeddings from the previous layer. In this layer, we compute attentions in two directions: from context to query as well as from query to context. Both of these attentions, which will be discussed below, are derived from a shared similarity matrix, S ∈ R T ×J , between the contextual embeddings of the context (H) and the query (U), where Stj indicates the similarity between t-th context word and j-th query word.”)
generating matching features according to obtained information; (pg. 7 “At the word embedding layer, query words such as When, Where and Who are not well aligned to possible answers in the context, but this dramatically changes in the contextual embedding layer which has access to context from surrounding words and is just 1 layer below the attention layer. When begins to match years, Where matches locations, and Who matches names.”)
Seo does not teach determining a matching degree score between the query and the title according to the matching features.
Wu teaches determining a matching degree score between the query and the title according to the matching features. (Para [0053] “For example, the ranking algorithm may compute a first matching score between the plain text[corresponds to query] and a reference question in each reference QA pair and a second matching score between the plain text and a reference answer in the reference QA pair, and then obtain a similarity score of the reference QA pair based on the first matching score and the second matching score. In this way, the ranking algorithm may obtain a set of similarity scores of reference QA pairs in the reference QA database compared to the plain text, and then rank the reference QA pairs based on the similarity scores.”)
Seo and Wu are analogous art because they are both directed to machine translation. 
Seo with the automated chatting system for generating question-answer of Wu.
One of ordinary skill in the art would have been motivated to make this modification in order to improve chatbot that is able to “construct a chatbot based on plain texts automatically and effectively” as disclosed by Wu (para [0024] “since these conventional methods lack effective technical means for obtaining QA pairs from a large-scale of plain texts automatically, they are limited to use QA pairs from the QA style websites to construct the chatbot. In other words, these conventional methods cannot construct a chatbot based on plain texts automatically and effectively. Accordingly, it is difficult for these conventional methods to construct chatbots for a lot of domains or companies, since these domains or companies only have a number of plain texts but have no QA pairs.”). 
Regarding claim 10
Claim 10 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding claim 19
Claim 19 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding Claim 2
Seo in view of Wu teaches claim 1. 
Wu further teaches wherein the respectively obtaining word expressions of words in a query and word expressions of words in a title comprises: respectively embedding (para [0113] “At the embedding layer, bidirectional recurrent operations may be applied on an input sequence, such as, a plain text, so as to obtain source vectors . There are two directions involved in the bidirectional recurrent operations, e.g., left-to-right and right-to-left. In an implementation, the bidirectional recurrent operations may be based on a GRU process and follow Equations (7) - (10). The embedding layer may also be referred to as "encoder” layer. The source vectors may be denoted by temporal annotation hj, where j = 1, 2, ..., Tz, and T, is the length of the input sequence, e.g., the number of words in the input sequence.” Also see para [0121] “The DMN model 1210 may take a plain text and context information of the plain text as inputs, where a question is intended to generate for the plain text, and the context information may refer to one or more plain texts previously input to the DMN model 1210. For example, a plain text S, may be input through a current plain text model 1242, and a sequence of sentences S, to Sg in the context information may be input through an input module 1244.”)
wherein m represents the number of words included in the query, (para [0113] “At the embedding layer, bidirectional recurrent operations may be applied on an input sequence, such as, a plain text, so as to obtain source vectors . There are two directions involved in the bidirectional recurrent operations, e.g., left-to-right and right-to-left. In an implementation, the bidirectional recurrent operations may be based on a GRU process and follow Equations (7) - (10). The embedding layer may also be referred to as "encoder” layer. The source vectors may be denoted by temporal annotation hj, where j = 1, 2, ..., Tz, and T, is the length of the input sequence, e.g., the number of words in the input sequence.”)
qi represents the low-dimensional vector of the ith word in the query, i is a positive integer and and 1≤j ≤m; (para [0113] “At the embedding layer, bidirectional recurrent operations may be applied on an input sequence, such as, a plain text, so as to obtain source vectors . There are two directions involved in the bidirectional recurrent operations, e.g., left-to-right and right-to-left. In an implementation, the bidirectional recurrent operations may be based on a GRU process and follow Equations (7) - (10). The embedding layer may also be referred to as "encoder” layer. The source vectors may be denoted by temporal annotation hj, where j = 1, 2, ..., Tz, and T, is the length of the input sequence, e.g., the number of words in the input sequence.”)
respectively embedding words in the title to form a low-dimensional vector, thereby obtaining a sequence Te=[tl, ..., tj,..., tn]; (para [0113] “At the embedding layer, bidirectional recurrent operations may be applied on an input sequence, such as, a plain text, so as to obtain source vectors . There are two directions involved in the bidirectional recurrent operations, e.g., left-to-right and right-to-left. In an implementation, the bidirectional recurrent operations may be based on a GRU process and follow Equations (7) - (10). The embedding layer may also be referred to as "encoder” layer. The source vectors may be denoted by temporal annotation hj, where j = 1, 2, ..., Tz, and T, is the length of the input sequence, e.g., the number of words in the input sequence.” also see para [0114] “At the internal semantic layer , an attention mechanism may be implemented . A context vector c may be computed based on a set of temporal annotations h; and may be taken as a temporal dense representation of the current input sequence”)
wherein n represents the number of words included in the title, tj represents the low-dimensional vector of the jth word in the title, j is a positive integer, and 1≤j ≤n. (Para [0113] “At the embedding layer, bidirectional recurrent operations may be applied on an input sequence, such as, a plain text, so as to obtain source vectors . There are two directions involved in the bidirectional recurrent operations, e.g., left-to-right and right-to-left. In an implementation, the bidirectional recurrent operations may be based on a GRU process and follow Equations (7) - (10). The embedding layer may also be referred to as "encoder” layer. The source vectors may be denoted by temporal annotation hj, where j = 1, 2, ..., Tz, and T, is the length of the input sequence, e.g., the number of words in the input sequence.” also see para [0114] “At the internal semantic layer , an attention mechanism may be implemented . A context vector c may be computed based on a set of temporal annotations h; and may be taken as a temporal dense representation of the current input sequence”) 
Seo and Wu are analogous art because they are both directed to machine translation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the Bi-directional attention flow network of Seo with the automated chatting system for generating question-answer of Wu.
One of ordinary skill in the art would have been motivated to make this modification in order to improve chatbot that is able to “construct a chatbot based on plain texts automatically and effectively” as disclosed by Wu (para [0024] “since these conventional methods lack effective technical means for obtaining QA pairs from a large-scale of plain texts automatically, they are limited to use QA pairs from the QA style websites to construct the chatbot. In other words, these conventional methods cannot construct a chatbot based on plain texts automatically and effectively. Accordingly, it is difficult for these conventional methods to construct chatbots for a lot of domains or companies, since these domains or companies only have a number of plain texts but have no QA pairs.”). 
Regarding claim 11
Claim 11 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 
Regarding claim 21
Claim 21 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 

Claims 3-4, 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Bi-Directional Attention Flow for Machine Compression”)
in view of Wu (US 2020/0042597 A1) and further in view of Zhang et al. (“Attentive Interactive Neural Networks for Answer Selection in Community Question Answering”). 
Regarding Claim 3
Seo in view of Wu teaches claim 2. 
Seo further teaches …and embedding and the bidirectional RNN use the same expression dimension; (pg. 4 “The input to the modeling layer is G, which encodes the query-aware representations of context words. The output of the modeling layer captures the interaction among the context words conditioned on the query. This is different from the contextual embedding layer, which captures the interaction among context words independent of the query. We use two layers of bi-directional LSTM, with the output size of d for each direction.”)
Wu further teaches wherein the respectively obtaining context-based word expressions of words in the query and context-based word expressions of words in the title according to the word 24expressions comprises: inputting the Qe into a bidirectional Recurrent Neural Network RNN to respectively obtain a processed output Q1 in a left-right direction and a processed output Q2 in a right-left direction; (para [0123] “All the eight sentences may be concatenated together to form a word sequence having T words, from W1 to WT. A bidirectional GRU encoding may be applied on the word sequence. For the left-to-right direction or the right to-left direction, at each time step t, the DMN model 1210 may update its hidden state as h; -GRU (L[w], h -1), where L is an embedding matrix, and w, is a word index of the t-th word in the word sequence”)
inputting the Te into the bidirectional RNN to respectively obtain a processed output T1 in a left-right direction and a processed output T2 in a right-left direction; (para [0124] “In addition to encoding the word sequence, a positional encoding with bidirectional GRU may also be applied so as to represent “facts” of the sentences. The facts may be computed as f = GRU 2r (L [S], f (-1) + GRU, 2, (L [S], f-1), where 12r denotes left-to-right, r21 denotes right-to-left, S, is an embedding expression of a current sentence, and f-13f, are facts of a former sentence and the current sentence respectively. As shown in FIG. 12, facts f, to fg are obtained for the eight sentences in the context information”)
Seo and Wu are analogous art because they are both directed to machine translation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the Bi-directional attention flow network of Seo with the automated chatting system for generating question-answer of Wu.
One of ordinary skill in the art would have been motivated to make this modification in order to improve chatbot that is able to “construct a chatbot based on plain texts automatically and effectively” as disclosed by Wu (para [0024] “since these conventional methods lack effective technical means for obtaining QA pairs from a large-scale of plain texts automatically, they are limited to use QA pairs from the QA style websites to construct the chatbot. In other words, these conventional methods cannot construct a chatbot based on plain texts automatically and effectively. Accordingly, it is difficult for these conventional methods to construct chatbots for a lot of domains or companies, since these domains or companies only have a number of plain texts but have no QA pairs.”). 
Seo in view of Wu does not teach putting together the Qe, Q1 and Q2 to obtain Q (m, 3d), wherein the d represents an expression dimension, and embedding and the bidirectional RNN use the same expression dimension; putting together the Te, T1 and T2 to obtain T (n, 3d); considering a 3d-long vector corresponding to each word in the query and the title as the context-based word expression of the word.  
Zhang teaches putting together the Qe, Q1 and Q2 to obtain Q (m, 3d), wherein the d represents an expression dimension, (pg. 4 right col “The questions and answers are tokenized and lemmatized using NLTK4. We do not remove any stop word. The title and body of a question are concatenated [corresponds to putting together] into a single text string.” FIG. 1 “A square represents for a real number, a set of stacked squares for a vector, a row or column of stacked squares for a matrix, and the middle part of the figure is a 3D tensor”)
…
putting together the Te, T1 and T2 to obtain T (n, 3d); (pg. 4 right col “The questions and answers are tokenized and lemmatized using NLTK4. We do not remove any stop word. The title and body of a question are concatenated [corresponds to putting together] into a single text string.” FIG. 1 “A square represents for a real number, a set of stacked squares for a vector, a row or column of stacked squares for a matrix, and the middle part of the figure is a 3D tensor”)
considering a 3d-long vector corresponding to each word in the query and the title as the context-based word expression of the word. (FIG. 1 “A square represents for a real number, a set of stacked squares for a vector, a row or column of stacked squares for a matrix, and the middle part of the figure is a 3D tensor”) also see pg. 3 “Through row-wise and column-wise pooling, the summarized interaction contains influence of a segment to the other text. We extent 2D matrix used in (Santos et al. 2016) to 3D tensor, in which each interaction is a vector, thereby summarizing more abundant information. The summarized interaction has two uses. It forms the final representation and serves as a factor to compute attention.”)
Seo, Wu and Zhang are analogous art because they are all directed to machine translation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seo in view of Wu to incorporate the teaching of Zhang to include... 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “attentive interactive neural network (AI-NN) to focus on those text segments useful to answer selection” and reduce noise redundancy and noise prevalent in a question answering system as disclosed by Zhang (abstract “Previous research on answer selection usually ignores the problems of redundancy and noise prevalent in CQA. In this paper, we propose to treat different text segments differently and design a novel attentive interactive neural network (AI-NN) to focus on those text segments useful to answer selection. The representations of question and answer are first learned by convolutional neural networks (CNNs) or other neural network architectures.”). 
Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 
Regarding claim 22
Claim 22 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 4
Seo in view of Wu and Zhang teaches claim 3. 
Wu further teaches wherein the generating matching features according to obtained information comprises: generating local matching features according to the obtained information; (para [0053] “A ranking algorithm in the LTR model 422 may take a plain text and reference QA pairs in the reference QA database as inputs, and compute similarity scores between the plain text and each reference QA pair through at least one of word matching and latent semantic matching. For example, the ranking algorithm may compute a first matching score between the plain text and a reference question in each reference QA pair and a second matching score between the plain text and a reference answer in the reference QA pair, and then obtain a similarity score of the reference QA pair based on the first matching score and the second matching score”)
generating advanced matching features according to the local matching features. (Para [0053] “A ranking algorithm in the LTR model 422 may take a plain text and reference QA pairs in the reference QA database as inputs, and compute similarity scores between the plain text and each reference QA pair through at least one of word matching and latent semantic matching. For example, the ranking algorithm may compute a first matching score between the plain text and a reference question in each reference QA pair and a second matching score between the plain text and a reference answer in the reference QA pair, and then obtain a similarity score of the reference QA pair based on the first matching score and the second matching score”)
Seo, Zhang and Wu are analogous art because they are all directed to machine translation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the Bi-directional attention flow network of Seo with the automated chatting system for generating question-answer of Wu and Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to improve chatbot that is able to “construct a chatbot based on plain texts automatically and effectively” as disclosed by Wu (para [0024] “since these conventional methods lack effective technical means for obtaining QA pairs from a large-scale of plain texts automatically, they are limited to use QA pairs from the QA style websites to construct the chatbot. In other words, these conventional methods cannot construct a chatbot based on plain texts automatically and effectively. Accordingly, it is difficult for these conventional methods to construct chatbots for a lot of domains or companies, since these domains or companies only have a number of plain texts but have no QA pairs.”). 
Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 
Regarding claim 23
. 


Allowable Subject Matter
Claims 5-9, 15-18 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/V.M./Examiner, Art Unit 2126         
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126